Case: 22-40169        Document: 00516588125             Page: 1       Date Filed: 12/22/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                     ____________
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                      No. 22-40169                       FILED
                                    Summary Calendar            December 22, 2022
                                    ____________
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                                       Plaintiff—Appellee,

                                            versus

   Lester Earl Anderson, Jr.,

                                              Defendant—Appellant.
                     ______________________________

                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 6:21-CR-7-1
                     ______________________________

   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
         The attorney appointed to represent Lester Earl Anderson, Jr., has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Anderson has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
         _____________________
         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40169    Document: 00516588125        Page: 2   Date Filed: 12/22/2022




                                No. 22-40169


   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                     2